Case 1:20-cv-04914-AKH Document 6 Filed 06/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BANCROFT OWNERS INC., > Case No.: 1:20-CV-4914

Petitioner,

NOTICE OF APPEARANCE
- against —

NEW YORK HOTEL AND MOTEL TRADES
COUNCIL, AFL-CIO,
Respondent.

PLEASE TAKE NOTICE that on behalf of Respondent NEW YORK HOTEL AND
MOTEL TRADES COUNCIL, AFL-CIO, the undersigned attorney, admitted to practice before

this Court, appears as counsel of record.

Dated: New York, New York
June 26, 2020
PITTA LLP

By: is
Joseph Farelli, Esq.
120 Broadway, 28th Floor
New York, NY 10271
Telephone: 212-652-3831
Facsimile: 212-652-3891

{006748 16-1}
